Et Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
La corte de distrito, luego de celebrar un juicio sobre los méritos, declaró sin lugar un procedimiento de desahucio. El señalamiento de errores es al efecto de que la corte inferior cometió error al resolver que la parte del solar ocupado por el demandado no había sido suficientemente identificada y al declarar sin lugar la demanda.
El demandado había construido una pequeña casa de madera en parte sobre el solar de la demandante y en parte sobre una faja de terreno contigua perteneciente a El Pueblo de Puerto Bico. La demandante alegó que el demandado *138ocupaba cien metros cuadrados del solar descrito en la demanda. La contención de la apelante es que la omisión de una descripción más específica del terreno ocupado por el demandado fue subsanada por la prueba.
Uno de los testigos de la demandante declaró que el demandado ocupaba casi veintidós metros cuadrados de los terrenos de la demandante. Que “tres metros de la casa están en terreno que pertenece a El Pueblo de Puerto Rico y los demás en la propiedad de nosotros.” Al preguntársele por los linderos de los veintidós metros este testigo replicó: “Tres metros colindan con el mar y siete con nosotros.”
Otro testigo, agrimensor, declaró: que la casa del deman-dado tenía tres metros de ancbo y ocbo metros de largo; que seis metros cuadrados de la misma estaban en terrenos del gobierno y el resto que eran veinte y pico de metros cua-drados estaba en el solar de la demandante; que el terreno ocupado por el demandado lindaba por el norte con la zona marítima perteneciente a El Pueblo de Puerto Rico y por los otros tres lados con terrenos pertenecientes a la demandante.
La casa estaba ubicada en el lindero norte del solar de la demandante. Nada babía que demostrara si el límite norte corría de este a oeste o en dirección más o menos de este a oeste. 'Nada babía que revelara si los extremos de la casa eran paralelos y perpendiculares al lindero norte del-solar o en alguna otra forma. Nada babía que indicara si la -parte de la zona marítima ocupada por la casa era triangular o cuadrangular. De ser cuadrangular nada babía que. denotara si la figura resultante era un paralelógramo o un trapezoide. Si el área de esa porción era seis metros cua-drados y las dimensiones de la casa eran tres por ocbo metros, entonces el área de esa porción del terreno de la deman-dante efectivamente ocupada por la casa del demandado era diez y ocbo metros cuadrados, no veinte y pico de metros ni “casi veintidós metros cuadrados.” No babía base satis-factoria alguna para un cálculo aritmético.
*139No existían signos materiales mediante los cuales el demandado o el marshal de la corte de distrito pudieran determinar sin ayuda de nn agrimensor la situación exacta del lindero norte en el lugar en que estaba enclavada la casa.
La corte de distrito no podía ordenar al demandado que desalojara, removiera o destruyera, aquella parte de la casa que estaba ubicada en terreno perteneciente a El Pueblo de Puerto Rico. La prueba no puso a la corte en condiciones de informar al demandado o al marshal con certeza razo-nable qué parte de la casa debía ser desocupada, removida o destruida.
No hallamos error alguno en el criterio de la corte de distrito respecto a la identificapión inadecuada de aquella parte de la propiedad de la demandante ocupada por el demandado. De ello se desprende que la corte inferior no cometió error alguno al declarar sin lugar la demanda.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Señores Wolf y Córdova Dávila no intervinieron.